        Case 2:20-cv-00016-JTK Document 18 Filed 02/08/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

GREGORY SALVI                                                     PETITIONER
Reg. No. 46731-424

v.                         Case No. 2:20-cv-00016 JTK

DEWAYNE HENDRIX,                                                 RESPONDENT
Warden, FCI Forrest City


                                    JUDGMENT

      Pursuant to the Order entered in this case on this date, IT IS CONSIDERED,

ORDERED and ADJUDGED that the petition for writ of habeas corpus is DENIED and

DISMISSED WITH PREJUDICE.

      SO ADJUDGED this 8th day of February, 2021.


                                          ____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
